Citation Nr: 1208565	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-24 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar strain with osteoarthritis and chronic disc disease of the thoracic spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the left lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In February 2009 and April 2011, the Veteran testified at hearings before two different Veterans Law Judges.  Therefore, this appeal is now being addressed by a panel, which includes the two Veterans Law Judges that conducted the Board hearings.  See 38 C.F.R. § 20.707 (2010).  In this regard, the Board acknowledges that the Court recently held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal.  See Arneson v. Shinseki, No. 09-0953, 2011 WL 1486552, at *9-10 (Vet. App. April 20, 2011).  However, at the April 2011 Travel Board Hearing, the Veteran waived his right to have a hearing before a third Veteran's Law Judge.  

In January 2010, the Board remanded the Veteran's claims of an initial increased disability rating for his spine and sciatic neuropathy disabilities for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

As a final introductory matter, it does not appear that the issues of entitlement to service connection for a cervical spine disability with headaches, depression, and sleep apnea have been addressed by the agency of original jurisdiction (AOJ).  During the April 2011 Travel Board Hearing, the Veteran's representative asserted that the Veteran filed for service connection for a cervical spine disability with headaches, and secondary service connection for depression in 2007, and they were never addressed.  Additionally, the Veteran reported that he believed his sleep apnea was related to his service-connected spine and sciatic neuropathy conditions.  As the AOJ has not yet adjudicated these issues, it is referred back to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of an initial disability rating in excess of 10 percent for chronic lumbar strain with osteoarthritis and chronic disc disease of the thoracic spine, sciatic neuropathy of the left lower extremity, and sciatic neuropathy of the right lower extremity.

At the April 2011 Travel Board Hearing, the Veteran extensively reported his current symptoms for his back  and sciatic neuropathy conditions.  Additionally, the Veteran reported that the examinations he has undergone, the doctor had a preconceived idea and there were never any x-rays or an MRI of the center of his back taken.  The Veteran further stated that based on the information he received from his doctors, the center of his back was the major cause of all of his problems.  In this particular case, the May 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected chronic lumbar strain with osteoarthritis and chronic disc disease of the thoracic spine, sciatic neuropathy of the left lower extremity, and sciatic neuropathy of the right lower extremity.  See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo another VA examination to assess the current nature, extent, and severity of his lumbar and thoracic spine, and sciatic neuropathy disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, following the issuance of the Supplemental Statements of the Case (SSOC) in July 2010, the Veteran submitted additional evidence, to include private medical records.  Neither the Veteran nor his representative indicated that they wished to waive Agency of Original Jurisdiction (AOJ) consideration of this newly submitted evidence.  Without such waiver of AOJ consideration, the Board may not proceed to adjudicate the Veteran's claims.  Accordingly, the Veteran's claim must be remanded for the issuance of a SSOC.  See 38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for a new VA spine examination to determine the current level of severity of the Veteran's thoracic and lumbar spine and sciatic neuropathy disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted, to include x-rays. 

All pertinent pathology found on examination should be included in the evaluation report.  In particular, the examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar and/or lumbar spine, and of unfavorable ankylosis of his entire spine.

Also, the examiner should discuss the Veteran's neurological pathology related to his service-connected lumbar and thoracic spine disabilities, to include sciatic neuropathy of the left and right extremities.  Specifically, the examiner should state whether there is any complete or incomplete paralysis, and if incomplete whether the paralysis is analogous to mild, moderate, moderately severe, or severe.   

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Also, the examiner should provide the ranges of motion of the Veteran's thoracolumbar and lumbar spine.  The examiner should note whether-upon repetitive motion of the Veteran's back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the thoracolumbar and lumbar spine are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

(2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

(3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should review all of the newly submitted evidence in the Veteran's claims file and readjudicate the Veteran's claims.  If a claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



     ___________________________                    ___________________________
                    J. A. MARKEY 			         E. LEBOFF
               Veterans Law Judge, 		       Acting Veterans Law Judge
            Board of Veterans' Appeals		       Board of Veterans' Appeals


___________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


